Cline, Judge:
This is an appeal for reappraisement of leather sandals imported from Mexico on April 24, 1942. The importation consisted of 100 pairs invoiced at $142.50, including packing, cartage, Mexican Inv. stamps, consular invoice, express to Nogales, 12 per centum aforo tax, broker’s commission, United States duties, and freight to Santa Ana. They were entered at 5.50 Mexican pesos per pair, plus packing charges of 3 pesos, plus a sales tax of 4.24 pesos. They were appraised at the invoice unit value, i. e., $1.425, or 6.92588 pesos, per pair plus stamp tax of 8.80 pesos per 1,000, plus packing at 5 centavos per pair.
At the trial it was stipulated as follows:
Mr. Tuttle. * * *
I offer to stipulate that the values at which this merchandise was entered represent the price at the time of exportation at which such or similar merchandise was freely offered to all purchasers in usual wholesale quantities, in the ordinary course of trade in the principal markets in Mexico, for exportation to the United States.
That is the end of the offer.
*259Mr, Weil. Well, I think the only objection I have, Mr. Tuttle, would be I think it would be much simpler for the court in deciding this if we stipulate that the value at which the merchandise, which consisted of Mexican leather sandals, huaraches, Oaxaca style, were freely offered for sale, etc., was, and specifically recite 5.50 pesos per pair, plus packing at 5 centavos per pair, plus sales tax of 88/100 per cent.
Mr. Tuttle. That is acceptable.
Also, that the foreign value was not higher than the amount just described.
Mr, Weil. That if there was a foreign value it was not higher.
Mr. Tuttle. All right.
Mr. Weil. With that correction, I will so stipulate.
On the agreed state of facts, I hold that the export value is the proper basis for appraisement of the merchandise and that such value is 5.50 Mexican pesos per pair, plus packing at 5 centavos per pair, plus sales tax of 0.88 per centum. Judgment will be rendered accordingly.